Citation Nr: 1111185	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities, currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Marcia L. Moellring


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The claim for entitlement to an increased disability rating for service-connected residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities, currently rated as 40 percent disabling, was remanded in December 2007 and December 2008.  The Board denied the claim in August 2009.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in April 2010, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2010 Joint Motion stated that the Board should clarify whether the Veteran has intervertebral disc syndrome and whether his service-connected low back disability includes neurological symptoms.  As reflected above, the Veteran is currently service-connected for the residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities.  The Board observes that in October 2001, the Veteran injured his back while at work and had surgery in May 2002.  During a November 2004 VA examination, the Veteran was diagnosed with compression fracture L1-L2 with positive stenosis at L1 to L3 noted on MRI in 2001 with minimal degenerative disease per CAT scan that same year and post decompression laminectomy and fusion of L1 through L3 with positive radiculopathy as evidence by his EMG reports.  A VA examiner opined that it was more likely than not that the Veteran's stenosis was a result of his acute injury that occurred at work and not his natural progression (of his service-connected disability).  

The Board observes that there is evidence indicating that the Veteran has intervertebral disc syndrome and neurological symptoms.  However, it is unclear based on the current evidence of record whether they are related to his service-connected disability, his post-service work related injury, or some other cause.  Accordingly, a remand for a VA examination to ascertain whether the Veteran's service-connected disability encompasses intervertebral disc syndrome and neurological symptoms is necessary.  The Board is also cognizant of the holding in Mittleider v. West, 11 Vet. App. 181 (1998), which reflects that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.

The Joint Motion also stated that the Board should provide consideration of whether it should have remanded, rather than referred, the issue of TDIU as part of the Veteran's increased rating claim.  The Board observes that the Veteran's only service-connected disability is his low back disability.  The Veteran has contended that he cannot work due to his service-connected low back disability.  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  

The Board observes that the RO has adjudicated the claim for TDIU in February 2005 and March 2010 rating decisions.  However, the Board notes that the issue of entitlement to TDIU is "inextricably intertwined" with the issue of an increased rating.  Therefore, these issues must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

The Board notes that the Veteran has requested that VA assist him in obtaining records from the U.S.P.S. and T.W.C.  A January 2010 response from the U.S.P.S. reflected that the Veteran had retired and that the request needed to be submitted to the O.P.M.  It does not appear that the RO followed up with a request to the O.P.M.  Accordingly, such follow-up should be undertaken on remand.  38 C.F.R. § 3.159(c)(2).  Additionally, in March 2010, T.W.C. responded that they could not release the Veteran's records.  It does not appear that the Veteran has been informed that VA was unable to obtain these records.  Therefore, he should be informed on remand.  38 C.F.R. § 3.159(c), (e).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's U.S.P.S. records from the O.P.M. as outlined in the January 2010 letter.  The Veteran should also be informed that T.W.C. would not release his records to VA.

2.  The Veteran should be scheduled for a VA medical examination to determine the current severity and manifestations of his service-connected back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and any neurological symptoms related to his service-connected back disability.  To the extent possible, the examiner should attempt to distinguish between symptoms associated with the post-service October 2001 back injury as opposed to his service-connected disability.  If such differentiation cannot be made, the examiner should so state.  The examiner should also comment as to the impact of the Veteran's disability on his daily activities and ability to maintain employment.  

3.  After the claim for the increased rating is addressed, the RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The RO should observe that the Veteran is rated under both the "old" criteria and "new" criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2002) and 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


